Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered October 22, 1985, convicting him of grand larceny in the third degree and jostling, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that certain testimony was improperly admitted because it permitted the jury to speculate that he had been involved in uncharged, unspecified criminal conduct. We disagree. Testimony as to uncharged, unconnected criminal conduct is admissible, inter alia, to establish that two perpetrators were acting in concert (see, People v Jackson, 39 NY2d 64, 68; cf., People v Kay, 120 AD2d 615, 616). Accordingly, the trial court did not err in permitting the testimony since it established a relationship between the defendant and his codefendant, Michael Peoples. Bracken, J. P., Rubin, Sullivan and Harwood, JJ., concur.